DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric VanWiltenburg on May 11, 2021.
The claims in the application have been amended as discussed below.
In claim 1, line 19, replace “open configuration” with “open state”.
In claim 2, line 6, replace “an open configuration” with “the open state”.
In claim 4, lines 1-2, replace “an open state” with “the open state”.
In claim 21, line 2, replace the term “sphere” at the end of the line with “spheres”
In claim 34, line 19, replace “open configuration” with “open state”.
In claim 34, line 30, replace “an open configuration” with “the open state”
In claim 34, line 37, replace “an open state” with “the open state”.
Claim Objections
The amendment filed March 19, 2021 is sufficient for the Examiner to withdraw the objection to claims 1, 8, and 34.
Claim Rejections - 35 USC § 112
The amendment to the claims filed March 19, 2021 and the Examiner’s amendment has resolved all 35 U.S.C. 112(b) issues with the claims.  Therefore all of the rejections under 35 U.S.C. 112(b) are withdrawn.
The rejection of claim 16 under 35 U.S.C. 112(b) is moot due to cancellation of claim 16.
Allowable Subject Matter
Claims 1-4, 6-15, 17-21, and claim 34 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  as stated in the non-final office action dated Oct. 19, 2020, Independent claim 1 comprises previously identified allowable subject matter previous claim 5, and independent claim 34 comprises previously identified allowable subject matter from previous claim 5, claims 3-4, 7, 12, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741